DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicant’s argument that Beck and Defourny fail to disclose the locking ring is moot since Taylor discloses this as discussed infra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11-13, 15, and 18- 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Taylor (US 2942851 A).
With respect to claim 1, Taylor discloses a coupler for connecting a first drill string component to a second drill string component, the coupler comprising: a housing (22 fig. 1 or 80 fig. 5) comprising a first threaded connecting portion (threaded socket 26 of fig. 1 or similar member in fig. 5) at a first end for connecting to a first drill string component (14 fig. 1 or upper drill string member in fig. 5); a base (16 fig. 1 or 72 fig. 5) coupled to the housing and comprising a second threaded connecting portion (18 of fig. 1 or similar member in fig. 5) at a second end for connecting to a second drill string component (12 fig. 1, 74 fig. 5), wherein the first end and the second end are at opposite ends of the coupler (shown in figs. 1, 5); and an intermediate component (44 fig. 1, 88 fig. 5) disposed between the base and the housing, wherein the intermediate component is made from a resiliently deformable material (col. 4 ll. 43-52); and a locking ring (34 fig. 1, 84 fig. 5) that couples the base to the housing to constrain axial movement therebetween (this is the case as shown in figs. 1, 5) wherein the coupler is configured for rotation about a longitudinal axis of the coupler during use (col. 4 ll. 53-67), and wherein the intermediate component is configured for allowing limited relative rotation between the housing and the base about the longitudinal axis (due to the flexible nature of rubber and the configuration shown in fig. 1, col. 4 ll. 53-55, col. 6 ll. 7-14), and wherein the intermediate component deforms as the housing and the base rotate relative to one another and returns to an original shape as the housing and the base return to their respective original positions (this will occur when drilling ceases or in cases as discussed in col. 4 ll. 60-67).
With respect to claims 2-4, Taylor discloses wherein the first drill string component is a drill collar or a drill pipe segment (upper drill string member in fig. 5 is one or both of these) and wherein the second drill string component is a drill bit (74).
With respect to claim 8, Taylor discloses wherein the coupler comprises a central bore for fluid communication between the first drill string component and the second drill string component through the coupler (shown in figs. 1, 5).
With respect to claim 11, Taylor discloses wherein the base is situated at least partially inside the housing and the intermediate component is a sleeve (88) that fits between the base and the housing and is substantially inside the housing (shown in fig. 5).
With respect to claim 12, Taylor discloses a flange (32) on the lower end of elongate cylinder of the base for connecting to the drill bit (via 22, 26), and splines  (38) extending from an outer surface (fig. 2).
With respect to claim 13, Taylor discloses wherein the housing comprises a cylindrical body with a plurality of grooves on an inner surface (between 40) configured to accommodate the splines of the base (fig. 2 shows this).
With respect to claim 15, Taylor discloses the elongate cylinder 20 fitting in housing 22 (fig. 1), the locking ring 34 being at an opposite end from the flange (32) and preventing removal. 
With respect to claim 18, these limitations have been discussed supra.
With respect to claim 19, Taylor discloses securing a drill bit to a drill string component using a coupler according to claim 1 to form an assembled drill (shown in figs. 1, 5); and using the assembled drill string with a drill rig to drill (whatever upper end of the drill string is connected to at surface is the rig).
With respect to claim 20, Taylor discloses a PDC bit (col. 1 ll. 20-25)
With respect to claim 21, Taylor discloses wherein one or both of the first threaded connecting portion and the second threaded connecting portion comprises a female connector (shown in figs. 1, 5)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9,  10, 12-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in light of Defourny (US 6945338 B1), hereinafter De.
With respect to claim 9, Taylor fails to disclose the rotation allowed
Nevertheless, De discloses a resilient intermediate component for shock absorption and slight relative movement allowance between 1-15 degrees.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a coupler allowing rotation between 1-15 degrees in Taylor as taught by De since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 10, Taylor fails to disclose the thickness of the resilient material.
Nevertheless, De discloses a resilient intermediate component for shock absorption and slight relative movement allowance between a drill bit and another member which has a thickness between .2 and 10 mm (col. 4 l. 63-col. 5 l. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a coupler thickness of .2-10mm in Taylor as taught by De since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 12-14, Taylor fails to disclose splines in the embodiment of fig. 5 but does disclose the base 72 having an elongate cylinder 82 having a flange (proximate numeral 76) at a lower end for coupling to a bit.
Nevertheless, De discloses splines between the base and housing with the intermediate member between forming a sleeve between splines of the base and grooves of the housing (fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used splines and recesses in the embodiment of fig. 5B of Taylor as taught by De since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 17, these limitations have been discussed supra except for the pouring step.
Nevertheless, De discloses pouring the elastomer of the vibration damping member into the space to fill it (col. 9 ll. 10-15, 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have poured the elastomer into the space of Taylor as taught by De since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 20, Taylor fails to disclose a PDC bit.
Nevertheless, De discloses this (col. 12 ll. 40-45, col. 1 ll. 1-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a PDC bit in Taylor as taught by De since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/22/2022